Citation Nr: 1603265	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-40 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2. Entitlement to a disability rating in excess of 10 percent prior to August 14, 2014, and in excess of 10 percent from October 1, 2014, for a left knee disability.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This matter was remanded by the Board in March 2013 and February 2014 for further development.

In a March 2014 rating decision, the RO granted entitlement to service connection for major depressive disorder as secondary to the service-connected disability of degenerative arthritis of the bilateral knees, rated as 50 percent disabling, effective March 18, 2013.

In a December 2014 rating decision, the RO granted entitlement to a temporary evaluation of 100 percent for the Veteran's left knee based on surgical or other treatment necessitating convalescence, effective August 14, 2014; an evaluation of 10 percent was assigned from October 1, 2014.  As the Veteran has not been granted the maximum benefit allowed for the entire appeal period, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a November 2013 VA examination report, and VA treatment records from the Salisbury VA Medical Center and the Charlotte Community Based Outpatient Clinic, dated August 2006 through October 2015; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right and Left Knee Disabilities

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board's March 2013 and February 2014 remand directives stated that upon examination, range of motion studies should be conducted using a goniometer, and that the use of a goniometer should be specifically noted in the examination report.  A review of the January 2015 examination report discloses range of motion metrics, but again does not disclose whether a goniometer was used in conducting the examination, despite the Board's instructions.  On remand, the AOJ should request an addendum opinion from the January 2015 VA examiner to clarify whether a goniometer was used upon examination.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims for increased disability ratings.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the January 2015 VA examiner to clarify whether a goniometer was used to conduct range of motion studies of the Veteran's right and left knees upon VA examination in January 2015.  

If the January 2015 VA examiner is not available, or if the January 2015 VA examiner indicates a goniometer was not used, the AOJ should provide the Veteran with a new examination to determine the severity of his service-connected right and left knee disabilities.  If a new examination is necessary, the examiner should specifically state range of motion findings using a goniometer, and must indicate on the examination report that a goniometer was used.

2. The AOJ should conduct any other development deemed appropriate, and must ensure that the addendum opinion and/or VA examination report complies with the Board's remand instructions.

3. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

